EX. 99.28(n)(1)(iii) Amendment to JNL Series Trust Multiple Class Plan This Amendment is made by JNL Series Trust, a Massachusetts business trust (“Trust”) to its Multiple Class Plan (“Plan”). Whereas, the Plan was adopted on April 29, 2013 by the Trust with respect to each of the Trust’s investment portfolios (each a “Fund”) as shown on Schedule A to the Plan, in accordance with Rule 18f-3 under the Investment Company Act of 1940, as amended. Whereas, the following fund merger, fund name change, and new funds have been approved by the Board of Trustees of the Trust: Fund Merger - JNL/M&G Global Basics Fund being merged into the JNL/Oppenheimer Global Growth Fund Fund Name Change - JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund New Funds - JNL/AllianceBernstein Dynamic Asset Allocation Fund - JNL/MMRS Growth Fund - JNL/MMRS Moderate Fund - JNL/MMRS Conservative Fund - JNL/Scout Unconstrained Bond Fund - JNL/S&P Mid 3 Fund - JNL Investment Committee - Global Strategic Moderate with Alts Fund; - JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - JNL Investment Committee - Strategic Moderate Fund; and - JNL Investment Committee - Strategic Moderately Aggressive Fund. Whereas, pursuant to the fund merger, fund name change, and new funds outlined herein-above, the Trust has agreed to amend Schedule A of the Plan to: - remove the JNL/M&G Global Basics Fund; - change the JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund - add the JNL/AllianceBernstein Dynamic Asset Allocation Fund; - add the JNL/MMRS Growth Fund; - add the JNL/MMRS Moderate Fund; - add the JNL/MMRS Conservative Fund; - add the JNL/Scout Unconstrained Bond Fund; - add the JNL/S&P Mid 3 Fund; - add the JNL Investment Committee - Global Strategic Moderate with Alts Fund; - add the JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - add the JNL Investment Committee - Strategic Moderate Fund; and - add the JNL Investment Committee - Strategic Moderately Aggressive Fund. Now Therefore, the Trust hereby amends the Plan as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. In Witness Whereof, the Trust has caused this Amendment to be executed as of January 7, 2014, effective as of April 28, 2014. JNL Series Trust By: /s/ Kristen K. Leeman Name: Kristen K. Leeman Title: Assistant Secretary Page 2 of 2 Schedule a Dated April 28, 2014 Investment Portfolios Fund Class JNL/American Funds Balanced Allocation Fund Class A Class B JNL/American Funds Blue Chip Income and Growth Fund Class A Class B JNL/American Funds Global Bond Fund Class A Class B JNL/American Funds Global Small Capitalization Fund Class A Class B JNL/American Funds Growth Allocation Fund Class A Class B JNL/American Funds Growth-Income Fund Class A Class B JNL/American Funds International Fund Class A Class B JNL/American Funds New World Fund Class A Class B JNL/AllianceBernstein Dynamic Asset Allocation Fund Class A Class B JNL/AQR Managed Futures Strategy Fund Class A Class B JNL/BlackRock Commodity Securities Strategy Fund Class A Class B JNL/BlackRock Global Allocation Fund Class A Class B JNL/BlackRock Large Cap Select Growth Fund Class A Class B JNL/Brookfield Global Infrastructure and MLP Fund Class A Class B JNL/Capital Guardian Global Diversified Research Fund Class A Class B JNL/Capital Guardian Global Balanced Fund Class A Class B JNL/DFA U.S. Core Equity Fund Class A Class B JNL/Eagle SmallCap Equity Fund Class A Class B JNL/Eastspring Investments Asia ex-Japan Fund Class A Class B JNL/Eastspring Investments China-India Fund Class A Class B JNL/Franklin Templeton Founding Strategy Fund Class A JNL/Franklin Templeton Global Growth Fund Class A Class B JNL/Franklin Templeton Global Multisector Bond Fund Class A Class B JNL/Franklin Templeton Income Fund Class A Class B JNL/Franklin Templeton International Small Cap Growth Fund Class A Class B A-1 Fund Class JNL/Franklin Templeton Mutual Shares Fund Class A Class B JNL/Franklin Templeton Small Cap Value Fund Class A Class B JNL/Goldman Sachs Core Plus Bond Fund Class A Class B JNL/Goldman Sachs Emerging Markets Debt Fund Class A Class B JNL/Goldman Sachs Mid Cap Value Fund Class A Class B JNL/Goldman Sachs U.S. Equity Flex Fund Class A Class B JNL Institutional Alt 20 Fund Class A JNL Institutional Alt 35 Fund Class A JNL Institutional Alt 50 Fund Class A JNL Institutional Alt 65 Fund Class A JNL/Invesco International Growth Fund Class A Class B JNL/Invesco Large Cap Growth Fund Class A Class B JNL/Invesco Mid Cap Value Fund Class A Class B JNL/Invesco Global Real Estate Fund Class A Class B JNL/Invesco Small Cap Growth Fund Class A Class B JNL/Ivy Asset Strategy Fund Class A Class B JNL/JPMorgan International Value Fund Class A Class B JNL/JPMorgan MidCap Growth Fund Class A Class B JNL/JPMorgan U.S. Government & Quality Bond Fund Class A Class B JNL/Lazard Emerging Markets Fund Class A Class B JNL/Mellon Capital Bond Index Fund Class A Class B JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund Class A Class B JNL/Mellon Capital Emerging Markets Index Fund Class A Class B JNL/Mellon Capital European 30 Fund Class A Class B JNL/Mellon Capital Global Alpha Fund Class A Class B JNL/Mellon Capital Index 5 Fund Class A JNL/Mellon Capital International Index Fund Class A Class B JNL/Mellon Capital Pacific Rim 30 Fund Class A Class B A-2 Fund Class JNL/Mellon Capital Small Cap Index Fund Class A Class B JNL/Mellon Capital 10 x 10 Fund Class A JNL/Mellon Capital S&P 500 Index Fund Class A Class B JNL/Mellon Capital S&P 400 MidCap Index Fund Class A Class B JNL/Mellon Capital Utilities Sector Fund Class A Class B JNL/MMRS Growth Fund Class A JNL/MMRS Moderate Fund Class A JNL/MMRS Conservative Fund Class A JNL/Morgan Stanley Mid Cap Growth Fund Class A Class B JNL/Neuberger Berman Strategic Income Fund Class A Class B JNL/Oppenheimer Global Growth Fund Class A Class B JNL/PIMCO Real Return Fund Class A Class B JNL/PIMCO Total Return Bond Fund Class A Class B JNL/PPM America Floating Rate Income Fund Class A Class B JNL/PPM America High Yield Bond Fund Class A Class B JNL/PPM America Mid Cap Value Fund Class A Class B JNL/PPM America Small Cap Value Fund Class A Class B JNL/PPM America Value Equity Fund Class A Class B JNL/Red Rocks Listed Private Equity Fund Class A Class B JNL/Scout Unconstrained Bond Fund Class A Class B JNL/T. Rowe Price Established Growth Fund Class A Class B JNL/T. Rowe Price Mid-Cap Growth Fund Class A Class B JNL/T. Rowe Price Short-Term Bond Fund Class A Class B JNL/T. Rowe Price Value Fund Class A Class B JNL/WMC Balanced Fund Class A Class B JNL/WMC Money Market Fund Class A Class B JNL/WMC Value Fund Class A Class B JNL/S&P Managed Growth Fund Class A A-3 Fund Class JNL/S&P Managed Conservative Fund Class A JNL/S&P Managed Moderate Growth Fund Class A JNL/S&P Managed Moderate Fund Class A JNL/S&P Managed Aggressive Growth Fund Class A JNL/S&P Competitive Advantage Fund Class A Class B JNL/S&P Dividend Income & Growth Fund Class A Class B JNL/S&P Intrinsic Value Fund Class A Class B JNL/S&P Total Yield Fund Class A Class B JNL/S&P 4 Fund Class A JNL/S&P Mid 3 Fund Class A Class B JNL Disciplined Moderate Fund Class A JNL Disciplined Moderate Growth Fund Class A JNL Disciplined Growth Fund Class A JNL Investment Committee - Global Strategic Moderate with Alts Fund Class A JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund Class A JNL Investment Committee - Strategic Moderate Fund Class A JNL Investment Committee - Strategic Moderately Aggressive Fund Class A A-4
